 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10    RICHARD A. EVANS,                                 Case No. 1:20-cv-00070-JDP
11                          Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                        REQUEST FOR AN EXTENSION
12             v.
                                                        ECF No. 4
13    R. MILAM, et al.
                                                        RESPONSE DUE BY MARCH 1, 2020
14                          Defendants.
15

16            Plaintiff’s motion for an extension, ECF No. 4, is granted. While plaintiff’s motion does

17   not request a specific amount of time, the court will grant him until March 1, 2020, to respond to

18   the findings and recommendations, ECF No. 3.

19
     IT IS SO ORDERED.
20
21
     Dated:         February 12, 2020
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25   No. 205.
26
27

28
                                                        1
